DETAILED ACTION
 
1.	This office action is a response to the Application/Control Number: 16/235,230 filed on 12/28/2018.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2021 has been entered.

Claims Status
3.	This office action is based upon claims received on 11/12/2021, which replace all prior or other submitted versions of the claims.
	- Claims 1-7 are marked canceled.
- Claims 8-14, 15-20 are appending.

Notice of Pre-AIA  or AIA  Status
4.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Remarks/Arguments
5.           Applicant's remarks & arguments, see page 7-12, filed on 11/12/2021, with respect to Remarks have been acknowledged.

6.           Applicant's remarks & arguments, see page 8-11, filed on 11/12/2021, with respect to Claim Rejection Under 35 U.S.C. § 103 have been considered in light of applicant’s claim amendment(s) as well as applicant’s persuasive clarifying arguments. The rejections of Claims 8-14, 15-20 as applicable, have been withdrawn.
The allowable subject matter is set forth below according to the amended claims (see Office Action).

Allowable Subject Matter
7.	Claim 8, via dependency Claims 9-14; Claim 15, via dependency Claims 16-20 (Note:  Claims independent & dependent renumbered 1-13), are allowed.
The following is an examiner's statement of reasons for allowance: A search has been performed and no priori art search has been found that solely, or in any reasonable combination, reads on the claims as recited, ie.,
For Claim 8 (renumbered claim 1), in conjunction and in combination with other noted and recited Claim 8 (renumbered claim 1) limitations:  
receiving, by an access node of an access network and from a first provider edge (PE) device of a plurality of PE devices, interface status information of the first PE device a down status of a customer-facing interface of the first PE device for a first layer 2 (L2) circuit that connects the first PE device and the access node, 
wherein the access node is multi-homed to the plurality of PE devices configured with an Ethernet Virtual Private Network (EVPN) instance reachable by an Ethernet segment connecting the plurality of PE devices to the access node over the Ethernet segment;

For Claim 15 (renumbered claim 8), in conjunction and in combination with other noted and recited Claim 15 limitations (renumbered Claim 8):
An access node of an access network that is multi-homed to a plurality of provider edge (PE) devices configured with an Ethernet Virtual Private Network (EVPN) instance reachable by an Ethernet segment connecting the plurality of PE devices to the access node over the Ethernet segment; 
receive, from a first PE device of the plurality of PE devices, interface status information of [[a]]the first PE device specifying a down status of a customer-facing interface of the first PE device for a first layer 2 (L2) circuit that connects the first PE device and the access node;

8.	The closest prior art found, is as follows:
(a) Singh et. al (US-20160191374-A1), which is directed generally to computer networks and to routing packets within computer networks, including techniques for providing fast convergence in the event of a link failure in an all-active multi-homed Ethernet virtual private network, and discloses: 
A CE router/Layer 2 switch that is multi homed to PE routers in a core network, and a PE router which when unable to forward data from CE router/Layer 2 switch to the core network through another PE router, is configured to send a LACP OOS message to the CE router/Layer 2 switch in response to detecting a core network link failure, informing and instructing router/layer2 CE router of the failure and instructing to no longer send data to the PE router (FIG. 3 & ¶0056, ¶0057); 

(b) Brissette et. al (US-20190356599-A1), which is directed to network communications, and methods and systems for core network support of access network protocols in multi-homed redundancy 
 Access nodes multi-homed to PE nodes, or a network device is multi-homed to a group of two or more core edge nodes with the core edge nodes belonging to a redundancy group forwarding network traffic to/from the multi-homed network device (or network) for a given VLAN (FIG. 3, ¶0026 ); 
A core network which employs Ethernet VPN (EVPN) facilitating network communications in core network and access networks supporting Layer 2 VPN services  (FIG. 2 & ¶0035);
Access nodes which facilitate Ethernet packet tunneling via EVPN to allow end to end CE to CE connections via network paths which provide connectivity for different Ethernet Segments (¶0036, ¶0043);

(c) Gao et. al (US-20190296966-A1), which is directed to a packet processing method, a device, and a network system, which includes sending, by a first provider edge (PE) device, a Media Access Control (MAC) entry update packet to a third PE device when a port of a first PE device that is connected to a customer edge (CE) device is switched from an activated state to a deactivated state, and discloses:
A BFD session relationship is established between a first PE device and a third PE device, where when a fault occurs on the first PE device, a WAN-side BFD session between the first PE device and the third PE device is interrupted, and the third PE device receives the BFD down packet that is reported through the port connected to the first PE device, and the BFD down packet may be used to instruct the third PE device to execute a Media Access Control flush (MAC-flush) event for the first PE device (FIG. 1, FIG. 8 ¶0139-0140);

(d) Fujita et. al (US-20070171817-A1), which is directed to technology for notifying the occurrence of a failure when failure occurs on an access line connected with a network, and discloses:
When a control unit of the customer edge CE connected to an access line of a PE device, detects a timeout or stopping of BFD echo/control packets, CE applies redundancy control protocol and switches from the normal path to the redundant path (FIG. 6 & ¶0107);

(e) Shukla et. al (US-20110222413-A1), which is directed towards computer networks, and particularly to fault detection and path selection within a computer network, and discloses:
A layer three device PE router, notifies a layer two device MTU, operating in a layer two network of an error in the L3 network, using an L2 protocol, CFM protocol, and upon receiving the notification CC message, the MTU may change the preferred network path for some or all network traffic being forwarded through the PE router (FIG. 1 & ¶0036); 

9.	However, none of these references, taken alone or in any reasonable combination, teach the independent claims as recited in conjunction with other limitations recited in the independent claims, and thus the claims are allowed over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mo - Fri 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A.S./Examiner, Art Unit 2414
Jan 11, 2022


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414